Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  September 17, 2010                                                         Marilyn Kelly,
                                                                                 Chief Justice

  140662                                                              Michael F. Cavanagh
  141196                                                                Maura D. Corrigan
                                                                       Robert P. Young, Jr.
                                                                       Stephen J. Markman
                                                                       Diane M. Hathaway
  GEICO INDEMNITY COMPANY,                                            Alton Thomas Davis,
            Plaintiff/Counter-Defendant-                                              Justices
            Appellee,
  v                                             SC: 140662
                                                COA: 288418
                                                Oakland CC: 2006-073586-NF
  BELINDA GOLDSTEIN,
           Defendant/Counter-Plaintiff/Third-
           Party Plaintiff-Appellant,
  and
  DANIEL LEON,
           Defendant/Counter-Plaintiff-
           Appellee,
  v
  FARMERS INSURANCE EXCHANGE,
             Third-Party Defendant/Appellee.
  _________________________________________/

  GEICO INDEMNITY COMPANY,
            Plaintiff/Counter-Defendant-
            Appellant,
  v                                             SC: 141196
                                                COA: 288418
                                                Oakland CC: 2006-073586-NF
  BELINDA GOLDSTEIN,
           Defendant/Counter-Plaintiff/Third-
           Party Plaintiff-Appellee,
  and
  DANIEL LEON,
           Defendant/Counter-Plaintiff-
           Appellee,
  v
  FARMERS INSURANCE EXCHANGE,
             Third-Party Defendant/Appellee.
  _________________________________________/
                                                                                                               2



      On order of the Court, the applications for leave to appeal the January 19, 2010
judgment of the Court of Appeals are considered. We DIRECT the parties to submit
supplemental briefs, within 35 days of the date of this order, addressing the issue
whether, because the titled owner of the vehicle involved in the accident maintained an
automobile insurance policy on the vehicle issued by plaintiff Geico, and Geico, in turn,
filed the written certification with the State of Michigan required under
MCL 500.3163(1), the resulting no-fault coverage satisfied the condition for eligibility
for personal protection insurance benefits specified by MCL 500.3113(b), even if
defendant Goldstein was an “owner” of the vehicle within the meaning of
MCL 500.3101(h)(i), thereby obviating any need for the further proceedings ordered by
the Court of Appeals. The applications for leave to appeal remain pending.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 17, 2010                  _________________________________________
       p0914                                                                 Clerk